DETAILED ACTION

Pre-AIA  or AIA  Status
              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/21 has been entered.

Status of the Claims
          Claims 1-6, 8-11, 13, 15-20, 21-28, 31, 34-36, 38, 40-41, 43-45, and 48-52, are pending in the application, with claims 1-6, 8-11, 13, 15-20, and 51-52 under consideration and claims 21-28, 31, 34-36, 38, 40-41, 43-45, and 48-50, withdrawn.  
	Claim 1 is amended.

Response to Arguments
	Applicants 5/18/21 claim amendments and arguments have been fully considered; but where the claim amendments necessitated new grounds of rejection and/or where the prior rejections are maintained, as presented below.	As to claim 1, Applicants assert that Steer fails to teach that the release of gas from the stoma is to the outside of the device.  Applicants argue that Steer’s filter is not passive because Steer discloses that gas release from the stoma to outside of the device is accomplished by opening the top of the filter compartment 30 and pushing button 50 that opens a valve in the first aperture.  Applicants also argue that Steer fails to teach the new limitation that the passive filter release of gas comprising the second aperture that does not pass through the luminal sidewall.
	These arguments are not persuasive and/or where the claim amendments necessitated the new grounds of rejection. Steer teaches that the passive filter 30 (Col.2, lines 34-51) is for release of stomal gas [as configured to pass stoma gas through compartment with filter 30 Fig.1-2 Col.3, lines 28-30] and that the filter 30 comprises the second aperture Fig.1-2 [as at least one aperture in filter material as woven carbon cloth Col.2,ll.48-49 and/or exterior top opening of 30 Col.2, lines 46-47].  Steer also teaches that the stoma gas does not pass through the first aperture 42 in luminal sidewall 18 (where filter and apertures are exterior to luminal sidewall’s first aperture 42 Fig.1,2 and therefore aperture in filter material or exterior top opening of filter compartment 30 des not pass through the luminal sidewall 18 Fig.1,2).   	Steer also teaches that the passive filter 30 is capable to allow the stoma gas to outflow through the second aperture to the outside of the device when the first aperture is blocked Fig.1, where gas outflow through filter compartment 30 can necessarily occur with top opening unclosed (as open to the outside of the device) by push button 50, which has an open position, to open the top opening of 30 Col.2, lines 46-47, and thus the second aperture in the filter 30 is capable of allowing stoma gas to pass passively through the filter and out of the device since there is nothing preventing the flow of gas, e.g., when the compartment 30 has an open top and the push valve/button 50 is in the open position. 	Steer does not specifically teach that the passive filter allows stoma gas to flow from the stoma to the outside of the ostomy appliance through the second aperture. 	However, Steer teaches that the passive filter has a second aperture that is capable of allowing stoma gas to flow from the stoma to the outside of the ostomy device, as presented above, wherein Steer teaches that gas outflow through filter compartment 30 can necessarily occur with top opening unclosed by push button 50 to open top opening of 30 Col.2, lines 46-47, and thus the second aperture in the filter 30 is capable of allowing stoma gas to pass through the filter since there is nothing preventing the flow of gas, e.g., when the compartment 30 has an open top and the push valve is open. 	Thus, it would be obvious to one of ordinary skill to provide wherein the second aperture of the passive filter allows stoma gas to flow from the stoma to the outside of the ostomy device, in order to provide stoma gas outflow through filter compartment 30 with top opening unclosed by push button 50 to open top opening of 30 to the outside of the ostomy appliance, when the compartment 30 has an open top and the push valve is open. 	Accordingly, Steer discloses these limitations as presently recited in amended claim 1, according to their broadest reasonable interpretation.  	Applicants argue the same limitation for the remaining claims.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
              A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.

	Claims 1-6, 8-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steer (US 4232672 A).

 	As to claim 1, Steer discloses an ostomy appliance with a gas release valve [Abstract, lines 1-2], comprising:

    PNG
    media_image1.png
    319
    665
    media_image1.png
    Greyscale

             	(a) an ostomy appliance [Abstract, line 2] lumenal sidewall [annular wall 18 of ostomy wafer/base 40 Fig.1-2 Col.2, lines 36-37]  			forming part of an enclosure for a stoma [as part of base/wafer 40 enclosing stoma Col.1, lines 56-58]; and  			having (a)(i) a first aperture 42 [hole 42 Fig.1-2] passing through said sidewall 18 Fig.1-2 [Col.2, lines 37-38];
 		(b) a passive filter 30 [filter material within filter compartment 30 Col.2, lines 47-51, 30 comprising a filter and front 32, rear 34, and lateral 36/38 walls Col.2, lines 34-36 and an exterior top opening Col.2, lines 46-47];  			for release of gas [for gas to pass through filter in compartment 30 Fig.1-2 Col.3, lines 28-30];  			comprising: (b)(i) a second aperture Fig.1-2 [as at least one aperture in filter material, e.g., as woven carbon cloth Col.2,ll.48-49 and/or exterior top opening of 30 Col.2, lines 46-47]; that does not pass through said luminal sidewall 18 (where filter and apertures are exterior to luminal sidewall’s first aperture 42 Fig.1,2 and therefore aperture in filter material or exterior top opening of filter compartment 30 des not pass through the luminal sidewall 18 Fig.1,2); 			wherein the passive filter 30 allows gas outflow through said second aperture when said first aperture is blocked Fig.1 [where gas outflow through filter compartment 30 can necessarily occur with top opening unclosed by push button 50 to open top opening of 30 Col.2, lines 46-47]; 	 	(c) a valve member 44/46/50 Fig.1-2 [valve 44 with stopper/stem 46 Col.2, lines 41-44, provided in first aperture 42 Col.2, lines 38-41 and control member, push button 50 Col.2, lines 45-47 provided in or top of filter compartment 30 Fig.1 Col.2, lines 33-47]	crossing through said first aperture 42 [valve 44/stem 46 in 42 Col.2, lines 36-41]; and including:  			(c)(i) a stopper, stem 46 Fig.1-2 [Col.2, lines 41-44] positioned to block gas outflow through said first aperture 42 Fig.1-2 [stem 46 in valve 44 in and blocking 42 Col.2, lines 38-41], and  			(c)(ii) a control member, push button 50 Fig.1-2 [Col.2, lines 45-47] operable from the exterior of said ostomy appliance Fig.1,2 [Col.1, lines 53-55] to unblock said first aperture 42 [pushed to unblock/open stopper/valve 44,46 Col.1, lines 53-55 provided in aperture 42 Col.2, lines 36-41 to allow gas flow through aperture 42 to vent gases from the ostomy bag Col.3, lines 24-31].
 	Steer thus teaches that the passive filter 30 (Col.2, lines 34-51) is for release of stomal gas [as configured to pass stoma gas through compartment with filter 30 Fig.1-2 Col.3, lines 28-30] and that the filter 30 comprises the second aperture Fig.1-2 [as at least one aperture in filter material as woven carbon cloth Col.2,ll.48-49 and/or exterior top opening of 30 Col.2, lines 46-47].  Steer also teaches that the stoma gas does not pass through the first aperture 42 in luminal sidewall 18 (where filter and apertures are exterior to luminal sidewall’s first aperture 42 Fig.1,2 and therefore aperture in filter material or exterior top opening of filter compartment 30 des not pass through the luminal sidewall 18 Fig.1,2).   	Steer also teaches that the passive filter 30 is capable to allow the stoma gas to outflow through the second aperture to the outside of the device when the first aperture is blocked Fig.1, where gas outflow through filter compartment 30 can necessarily occur with top opening unclosed (as open to the outside of the device) by push button 50, which has an open position, to open the top opening of 30 Col.2, lines 46-47, and thus the second aperture in the filter 30 is capable of allowing stoma gas to pass passively through the filter and out of the device since there is nothing preventing the flow of gas, e.g., when the compartment 30 has an open top and the push valve/button 50 is in the open position. 	Steer does not specifically teach that the passive filter allows stoma gas to flow from the stoma to the outside of the ostomy appliance through the second aperture. 	However, Steer teaches that the passive filter has a second aperture that is capable of allowing stoma gas to flow from the stoma to the outside of the ostomy device, as presented above, wherein Steer teaches that gas outflow through filter compartment 30 can necessarily occur with top opening unclosed by push button 50 to open top opening of 30 Col.2, lines 46-47, and thus the second aperture in the filter 30 is capable of allowing stoma gas to pass through the filter since there is nothing preventing the flow of gas, e.g., when the compartment 30 has an open top and the push valve is open. 	Thus, it would be obvious to one of ordinary skill to provide wherein the second aperture of the passive filter allows stoma gas to flow from the stoma to the outside of the ostomy device, in order to provide stoma gas outflow through filter compartment 30 with top opening unclosed by push button 50 to open top opening of 30 to the outside of the ostomy appliance, when the compartment 30 has an open top and the push valve is open. 	As to claim 2, Steer discloses that the valve member 44/46/50 comprises a connecting member, web 52 Fig.1-2 [Col.2, line 46] connecting said stopper 44,46 to said control member 50 across said first aperture 42 Fig.1-2 [Col.2, lines 41-47].
  	As to claim 3, Steer discloses that said stopper 44,46, of said control member 50, and said connecting member 52, are integrally formed [as connected Col.2, lines 41-47].
 	As to claim 4, Steer discloses that said connecting member 52 is elastic, web material [Col.2, line 46] and under tension urges said stopper 44,46 into said blocking position [under tension by resilient member 48 then aperture 42 closed at lower end by stopper lower flared end of valve 44 Col.2, lines 38-47].

 	As to claim 5, Steer discloses that said lumenal wall 18 is deformed in compression against said stopper 44 in said blocking position [due to tension of resilient member 48 pulling flared lower end of valve 44 against wall 18 deformed to form gas seal adjacent to aperture 42 in wall 18 Fig.1-2 Col.2, lines 41-46].
 	As to claim 6, Steer discloses that the appliance further comprises a spring, resilient member 48 in compression or tension urging said stopper 44, 46 [springy, resilient plastic or metal, Col.2, lines 41-44] into said blocking position [by closing aperture 42 at lower end by stopper 44,46 Col.2, lines 38-41].

 	As to claim 8, Steer discloses that said stopper 44, said control member 50, and said spring 48 are integrally formed [connected Col.2, lines 41-47].

 	As to claim 9, Steer discloses that said stopper 44,46 comprises a filter body providing a portion of a passageway for gas outflow across said lumenal wall 18 [filter material provided in gas path Col.2, lines 47-48 as within lower end of aperture 42 comprising stopper 44 Col.2, line 38-41], and said blocking position prevents gas outflow passing around said filter body [as blocking gas outflow through lower end of aperture 42 comprising filter material at lower end as/with stopper valve 44 Col.2, lines 38-41].
 	As to claim 10, Steer discloses that said gas outflow is blocked only below a predetermined threshold of an interior pressure [as predetermined by material used for spring/resilient member 48 Col.2, lines 42-45 keeping stopper 44 in closed, blocking position Col.2, lines 38-41 until opened using control member 50 Col.1, lines 53-55].

 	As to claim 11, Steer discloses that an interior pressure of said ostomy appliance presses against said stopper 44 to move it from said blocking position [Col.1, lines 53-55] above a predetermined threshold of pressure [interior pressure from spring /resilient member 48 predetermined by spring, resilient material used Col.2, lines 42-45, over which pressure the spring necessarily would not keep stopper in closed blocked position].
 	As to claim 13, Steer discloses that said blocking position comprises said stopper 44,46 being pressed against an interior surface of said lumenal wall 18 Fig.1,2 [spring 48 urging  stopper 44 Col.2, lines 41-44 into said blocking position by closing aperture 42 at lower end by stopper 44 pressing on interior surface of wall 18 at lower opening of aperture 42 Col.2, lines 38-41].
 	As to claim 15, Steer discloses that said stopper 44 comprises a member, stem 46, extending through said first aperture 42 Fig.1-2 [Col.2, line 41], and in operation to move said stopper 44 out of said blocking position comprises a rotation [where device is capable of rotating extending top external edges of control member 50, Fig.1,2 would necessarily rotate 52, 48, 46, and then stopper 44 Fig.1-2 Col.2, lines 41-46].

 	As to claim 16, Steer discloses that said control member 50 comprises an external lever extending through said first aperture 42 [as extending external top edges of 50, Fig.1,2]  attached to said member 46 [via web 52 and resilient member 48 Fig.1-2, and said lever is operable to rotate said extending member 46 extending through said first aperture 42 of the stopper 44 so that gas is releasable [where device capable of rotating external lever as upper extending edges of 50 through aperture 42 that would necessarily rotate 52, 48 and 46 Fig.1-2 Col.2, lines 41-46].
 	
 	As to claim 17, Steer discloses that said stopper 44 comprises a region flaring toward one end of said valve member Fig.1 [as flared portion at lower end of stopper 44.46 Fig.1 that closes said first aperture 42 by sealing to interior surface of wall 18 Col. 2, lines 38-41 via resilient member 48 connected be stem 46 Col.2, lines 41-44 ], and 		said blocking position comprises the narrow end of said flared region being at least partially inserted into said first aperture 42, forming a seal therewith [where narrow end of flared region of stopper 44 would necessarily seal into aperture 42 to form seal with wall 18 at lower opening of aperture 42 Fig.1,2.
  	As to claims 18-19, Steer discloses that said stoma is separated from said stopper 44 by a gas-permeable, liquid impermeable sealing element [as flexible sealing strip 20 provided on interior surface of wall 18 over stopper 44 Fig.1-2 Col.2, lines 21-22 but where gases, but not liquids/solids, are allowed to pass into aperture 42 Col.3, lines 28-30,24-27 and comprising filter material Col.2, line 48].

 	As to claim 20, Steer does not teach that the thickness of the lumenal wall 18, through which said valve member 46 extends, is at least 3 mm. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the recited thickness, and one of skill would have been motivated to do so, since such dimensions are known in the art and since finding optimum thickness of the wall, depending on its intended use is within the skill of those skilled in the art, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 214404(IV)(A).

	Claims 51-52 are rejected under 35 U.S.C. 103 as being anticipated by Steer in view of Alexander (US 2008/0269698 A1).
	As to claim 51, Steer discloses that the apparatus further comprises a pouch, ostomy bag 60 Fig.4-6 [Col.2, lines 53-61]. 	Steer does not specifically teach that the pouch is collapsed. 	However, Alexander teaches an ostomy appliance [Abstract] comprising a collapsed bag/pouch as part of the ostomy appliance [0040, lines 2-3], in order to provide the pouch in two operating conditions as a blocking/non-discharge condition to obstruct discharge from the stoma [0038, lines 1-7] and a non-blocking/discharge condition for the user to select when the user desires to discharge waste from the stoma [0038, lines 10-12]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pouch of Steer to be a collapsible pouch according to Alexander, and one skill would have been motivated to do so, in order to provide the bag in two operating conditions as a blocking/non-discharge condition to obstruct discharge from the stoma; and a non-blocking/discharge condition for the user to select when the user desires to discharge waste from the stoma.

	As to claim 52, Steer discloses wherein the pouch comprises a passive filter, filter material [Col.2, lines 47-51] for release of gas [Col.2, lines 33-51]. 	Steer does not teach that the pouch is collapsed.  	However, Alexander teaches this limitation as presented above for claim 51, from which claim 52 has been amended to depend from, such that the combination of Steer and Alexander teaches or suggests this limitation, as presented above for claim 52.
Conclusion
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 8 am to 5 pm.  The direct fax number is (571) 270-4689.

   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art.          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781